Title: To Alexander Hamilton from Tench Coxe and Richard Harrison, 2 August 1792
From: Coxe, Tench,Harrison, Richard
To: Hamilton, Alexander



Sir,
Treasury DepartmentAugust 2nd. 1792.

In addition to the Circumstances relative to the Case of the Secretary at War, transmitted from the Comptrollers office for our determination we have the honor to state to you the following facts for the purpose of obtaining the Attorney generals opinion after a knowledge of them.
We find that the first appearance of the claim in question, in any form, is in an account current dated at the “War Office, December 30th: 1786” and signed “HKnox” against the ballance of which, being 610 31/90 Dollars, the following words are written. “To Cash retained in my hands to defray my travelling expences for various Journeys on public service during the years 1785 and 1786 equal to  Dollars. An application will be made to Congress for an allowance on this Head, which when granted the necessary vouchers will be produced” carried out in the columns 610..31 and cast with the preceeding part of the Account as will be seen on examination of it, for which purpose we have the honor to in-close it. In the report upon this account made by the Auditors examining Clerks to the Auditor, which was confirmed, no notice is taken of this item. In this state the matter appears to have remained untill it was presented to the late Auditor (Mr. Wolcott) after the commencement of the present general Government, when the precise amount was included in an account current and was rejected by the Auditor and Comptroller under the Circumstances stated in the first letter. It is necessary to remark that the communications between the Secretary at War and the late Comptroller were prior to the decision of the Comptroller by three months and that if those communications were to be deemed to contain the appeal the Comptroller three months after acted upon it—If they are not the Appeal then is to be sought elsewhere. The paper dated on the 31st. December 1790, is not addressed to the Comptroller, wherefore it should seem not to have been intended as an appeal to him and being of a date more than six months after the Auditor’s settlement it would appear necessary to throw off the restraint imposed by a limitation of the legislature to receive it as such had it been addressed to the Comptroller. It appears further on enquiry that this paper was not presented to the Treasury, as a seperate claim for the objects specified in it, but that it must have continued in the War Office, untill June 1791, when it was first presented at the Auditors Office as an accompanyment of an ordinary account current between the United States and the War Department, dated in that month and commencing with a credit to the United States for the exact sum as ballance, which the settlement of 11th. and 19th. June 1790 (by the Auditor and Comptroller) established. It appears to us that this paper therefore was not intended as an appeal from the Auditor to the Comptroller, that it was presented twelve months after the expiration of the time limited, by the express provisions of the legislature, that it was truly, a reclaim in the mass of a new account of certain items previously rejected by the officer of accounts, which rejection had acquired the ordinary legal force by the lapse of twelve months.
We do not conceive that the opinion stated in the account from the War Department of December 30th: 1786 that an application to Congress was necessary, invalidates any legal right to the monies in question, which were before in the Secretary, but we have stated it to shew that the Case was a long while within the knowledge of the officers of the Treasury. No testimony or information is brought up on the application of June 1791, which was not offered in March 1790. Under all the circumstances stated we ask the favor of you, Sir, to obtain the Attorney General’s opinions upon these three Questions.
1st.   Has the Secretary at War ever appealed to the Comptroller of the Treasury from the settlement of the Auditor of the Treasury in regard to the account in Question.
2dly.   If he has appealed is that appeal availing considering the lapse suggested.
3dly.   If there has not been an appeal or if there has been an appeal and it is not availing on account of the lapse suggested, can the officers named, in the 7th. Section of the act making alterations in the Treasury and War Departments take up and adjust this claim of the Secretary at War.
It is worthy of consideration that the third Question may be thought to involve a similar right in every other person on whose accounts Mr. Wolcott as Auditor has ever determined which we presume was not intended by the legislature—and that it may be deemed to establish as a consequence the re-examination of any settlement at the Treasury whenever new officers shall form a Judgment different from their predecessors on the same facts and information.
We have the honor to be with perfect respect, Sir, your most Obt. Servts.
The honble.
The Secretary of the Treasury.
